Citation Nr: 0027834	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran contends that he was found to have high blood 
pressure in 1960 or 1961 while serving in Germany.  He 
asserts that scheduled surgery on his right hand was delayed 
a few days until his blood pressure was brought down.  He 
indicates that he received no treatment for hypertension in 
service but has been receiving treatment for it ever since 
surgery.

The veteran's service medical records are unavailable, 
apparently having been destroyed at a fire at the National 
Personnel Records Center.  The RO requested the veteran to 
provide more specific information concerning where he was 
hospitalized in service, but he failed to do so.

With respect to specific information pertaining to where and 
when his post-service treatment occurred, he has only 
reported being treated at a VA hospital in "Saint Monica," 
CA in the spring of 1965 and at a VA hospital in Cincinnati, 
Ohio in 1998.  The RO obtained records pertaining to the 
veteran's recent VA treatment in Cincinnati, Ohio and was 
told by the VA Medical Center in West Los Angeles, CA that it 
had no records for the veteran.  There is no VA medical 
facility in Santa Monica or Saint Monica.  

The Board further notes that the veteran's DD 214 reflects 
that he served on active duty from June 1960 to May 1962; 
these dates of active duty have been verified by the service 
department.  In his June 1998 claim for service connection 
for hypertension, the veteran reported that he also had 
Reserve service from May 1962 to June 1966.  In his 
subsequently submitted VA Form 9, the veteran stated that he 
was discharged from the Army in June 1966.  With his VA Form 
9, he submitted a copy of a DD Form 256A, reflecting that he 
was honorably discharged from the Army in May 1966. 

The Board notes that the record does not reflect that the RO 
has attempted to obtain records pertaining to the veteran's 
Reserve service. 

The Board further notes that in a statement, dated in August 
1999, the veteran requested a personal hearing at a local VA 
office before a member of the Board.  The requested hearing 
has not been scheduled.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should appropriate steps to 
obtain verification of any active service 
performed by the veteran following his 
discharge in May 1962.  The RO should 
also obtain any available medical records 
pertaining to the veteran's service in 
the Reserves or any active duty performed 
by the veteran after his discharge in May 
1962.

2.  If the veteran provides more specific 
information concerning when and where he 
was found to have high blood pressure in 
service, the RO should undertake any 
indicated development, to include 
obtaining appropriate morning reports and 
contacting the hospital in Germany 
directly and requesting a copy of any 
available records pertaining to the 
veteran's treatment in Germany.  

3.  The RO should also request the 
veteran to provide medical evidence 
supportive of his contention that he 
developed chronic hypertension during 
service.

4.  Then, the RO should undertake any 
indicated development and readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.

5.  Unless the benefit sought on appeal 
has been granted to the veteran's 
satisfaction, the veteran should also be 
scheduled for a Board hearing at the RO.  
The hearing should be scheduled in 
accordance with the docket number of this 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



